DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 17, 2021. Claims 1-5, 7-9, and 11-16 are pending in the application. Claims 13-16 are withdrawn, and claims 1-5, 7-9, and 11-12 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation “equilibrium reaction of Cr and/or Crn” in lines 16 and 23-24 of the claim. The specification does not contain support for an equilibrium reaction of Cr or Crn. Instead, the specification discloses an equilibrium reaction of Cr and Crn (see Scheme 1, para. [0004], [0071]-[0072] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 3 recites the limitation “one or more of said one or more sensors is a sensor for measuring Crn in the one or more calibration solutions” in lines 1-3 of the claim. The specification does not contain support for one or more of said one or more sensors is a sensor for measuring Crn in the one or more calibration solutions. Instead, the specification discloses a two-sensor system where one sensor (Crea A) detects Cr only, and the other sensor (Crea B) detects both Cr and Crn (see para. [0045] of the instant US PGPub). Therefore, the originally filed instant specification only provides support for one sensor (Crea B) that detects Crn, and does not provide support for wherein one or more of said one or more sensors is a sensor for measuring Crn in the one or more calibration solutions. Applicant is required to cancel the new matter in reply to this Office Action. 
Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensitivity" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is more than one type of sensitivity possible for a sensor, including but not limited to a temperature sensitivity, current output sensitivity, interferent sensitivity, etc. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “providing one or more of a creatine (Cr) calibration solution and/or a Crn calibration solution” in lines 7-8 of the claim. It is unclear whether this limitation means one or any of the following: one or more of a Cr calibration solution and/or one Crn calibration solution, OR one or more of a Cr calibration solution and/or one or more of a Crn calibration solution. Claim 1 also recites “the one or more calibration solutions” in lines 8-9, 11-12, 14, and 18 of the claim which refer back to the previously recited “one or more calibration solutions” in line 3 of the claim, so it is unclear whether or not “one or more of a creatine (Cr) calibration solution and/or a Crn calibration solution” in lines 7-8 is part of the previously recited “one or more calibration solutions” in line 3 of the claim. If Applicant intends for them to be the same, then Examiner suggests amending the limitation in lines 7-8 to read “providing the one or more calibration solutions, wherein the one or more calibration solutions comprises a creatine (Cr) calibration solution and/or a Crn calibration solution” for clarity. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “equilibrium reaction of Cr and/or Crn” in lines 16 and 23-24 of the claim. It is unclear how an equilibrium reaction can be of Cr or Crn, when equilibrium is reached between Cr and Crn. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “outputs of the measuring device” in lines 24-25 of the claim. It is unclear whether this recitation of “outputs of the measuring device” in lines 24-25 is 
Claim 1 recites the limitation “one or more of said one or more sensors” in lines 26 and 29 of the claim. It is unclear whether these recitations of “one or more of said one or more sensors” in lines 26 and 29 are the same as or different from the previously recited “one or more of the one or more sensors” in line 8 of the claim (emphasis added). If Applicant intends for them to be the same, then Examiner suggests amending the limitation in lines 26 and 29 to read “the one or more of the one or more sensors” for clarity. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “said outputs of the measuring device” in line 27 of the claim. It is unclear whether this recitation of “said outputs of the measuring device” in line 27 refers to the previously recited “outputs of the measuring device” in line 13 of the claim or “outputs of the measuring device” in lines 24-25 of the claim. Examiner notes that if Applicant amends lines 24-25 as suggested above, then the limitation in claim 27 would be clear. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claims 2-3 recite the limitation “one or more of said one or more sensors” in lines 1-2 of each claim. It is unclear whether these recitations of “one or more of said one or more sensors” in claims 2-3 are the same as or different from the previously recited “one or more of the one or more sensors” in line 8 of claim 1 and/or “one or more of said one or more sensors” in lines 26 and 29 of claim 1 (emphasis added). If Applicant intends for them to be the same, then Examiner 
Claim 4 recites the limitation “one of said one or more sensors” in lines 1-2 of the claim. It is unclear whether this recitations of “one of said one or more sensors” in claim 4 is the same as or different from the previously recited “one or more of the one or more sensors” in line 8 of claim 1 and/or “one or more of said one or more sensors” in lines 26 and 29 of claim 1 (emphasis added). If Applicant intends for them to be the same, then Examiner suggests amending the limitation in claim 4 to read “the one of the one or more sensors” for clarity.
Claim 11 recites the limitation "the determined sensor sensitivities" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin et al. (US 2009/0119047 A1) (provided in Applicant’s IDS filed on June 15, 2017) and further in view of Cannan et al., The creatine-creatinine equilibrium. The apparent dissociation constants of creatine and creatinine, Biochemical Journal, Vol. 22, Issue 4, pp. 920-929 (1928) (hereinafter “Cannan”) and further in view of Diamond, Temperature and Ph Dependence of the Cyclization of Creatine: A Study Via Mass Spectrometry, Theses, Dissertations and Capstones, Paper 564, pp. 1-56 (2005) (hereinafter “Diamond”). Kjaer does .
This is a provisional nonstatutory double patenting rejection.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 2 is anticipated by claim 2 of Modified Kjaer. Claim 2 of Modified Kjaer is fully encompassed by instant application claim 2.
This is a provisional nonstatutory double patenting rejection.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 3 is anticipated by claim 3 of Modified Kjaer. Claim 3 of Modified Kjaer is fully encompassed by instant application claim 3.
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each .
This is a provisional nonstatutory double patenting rejection.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 5 is anticipated by claim 5 of Modified Kjaer. Claim 5 of Modified Kjaer is fully encompassed by instant application claim 5.
This is a provisional nonstatutory double patenting rejection.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above, and further in view of Edgar et al., The Kinetics of the Conversion of Creatine into Creatinine in Hydrochloric Acid Solutions, Journal of the American Chemical Society, Vol. 45, Issue 10, pp. 2242-2245 (1923) (hereinafter “Edgar”). Claim 1 of Modified Kjaer does not require wherein rate constants in the rate equations for the equilibrium reaction of Cr and Crn are derived from Arrhenius equations. However, Edgar teaches the kinetics of the reversible reaction of creatine and creatinine (pg. 2242, first paragraph, Introduction) like that of Modified Kjaer. Edgar teaches that the effect of temperature may be expressed by the Arrhenius equation (pg. 2244, third paragraph, Discussion: The Temperature Coefficient), and that the Arrhenius equation can be used to determine the velocity constants at any temperature (pg. 2245, first paragraph, Discussion: The Temperature Coefficient). It would have been obvious to one of .
This is a provisional nonstatutory double patenting rejection.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because the temperature model of Modified Kjaer inherently comprises an average temperature from the initial time to the end time, and the average temperature can be the variable parameter.
This is a provisional nonstatutory double patenting rejection.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because the temperature model of Modified Kjaer inherently comprises a temperature at the initial time and a different temperature at an intermediate time, and the intermediate time can be the variable parameter.
This is a provisional nonstatutory double patenting rejection.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above, and further in view of ABL800 FLEX Reference Manual, Radiometer, pp. 1-1 - 7-18 (2012) (hereinafter “Manual”) (provided in Applicant’s IDS filed on June 4, 2020). Modified Kjaer does not require determining concentrations of Cr and/or Crn in a sample based on the calculated sensor sensitivities of the measuring device and the outputs of the measuring device. However, Manual teaches measuring creatinine using a two-electrode system (pg. 2-23, first paragraph, Introduction) like that of Modified Kjaer. Manual teaches determining the concentration of creatine and creatinine in a sample based on the sensitivities and the current signals of Crea A and Crea B electrodes of the two-electrode system (pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Kjaer to include determining the concentration of creatine and creatinine in a sample based on the sensitivities and the current signals of the two -electrode system as taught by Manual because the concentrations of the sample can be determined correctly based on the sensitivities (Manual, pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction).
This is a provisional nonstatutory double patenting rejection.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct .
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ABL800 FLEX Reference Manual, Radiometer, pp. 1-1 - 7-18 (2012) (hereinafter “Manual”) (provided in Applicant’s IDS filed on June 4, 2020) and further in view of Zelin et al. (US 2009/0119047 A1) (provided in Applicant’s IDS filed on June 15, 2017) and further in view of Cannan et al., The creatine-creatinine equilibrium. The apparent dissociation constants of creatine and creatinine, Biochemical Journal, Vol. 22, Issue 4, pp. 920-929 (1928) (hereinafter “Cannan”) and further in view of Diamond, Temperature and Ph Dependence of the Cyclization of Creatine: A Study Via Mass Spectrometry, Theses, Dissertations and Capstones, Paper 564, pp. 1-56 (2005) (hereinafter “Diamond”) and further in view of Edgar et al., The Kinetics of the Conversion of Creatine into Creatinine in Hydrochloric Acid Solutions, Journal of the American Chemical Society, Vol. 45, Issue 10, pp. 2242-2245 (1923) (hereinafter “Edgar”), as evidenced by Diamond with respect to claim 1.
Regarding claim 1, Manual teaches a method for recalibrating the sensitivity of one or more sensors in a measuring device for measuring concentration of creatinine (Crn) using one or more calibration solutions (calibrating the sensitivities of Crea A and Crea B electrodes in a two-electrode system for measuring concentration of creatinine using Calibration Solutions 1 and 2, pg. 2-23, first paragraph, Introduction, pg. 2-25, first and second paragraphs, Calibration material, pg. 2-26, first and fourth paragraphs, Sensitivity), wherein the method comprises:
providing the measuring device for determining concentration of Crn in a solution (the two-electrode system for measuring concentration of creatinine in a blood sample, pg. 2 -23, first and second paragraphs, Introduction, pg. 2-26, fourth paragraph, Sensitivity, pg. 2-30, first 
providing one or more of a creatine (Cr) calibration solution and/or a Crn calibration solution for one or more of the one or more sensors (the Calibration Solution 1 contains creatinine and is used for calibration of the Crea B electrode, and the Calibration Solution 2 contains creatine and is used for calibration of the Crea A and Crea B electrodes, pg. 2-25, first and second paragraphs, Calibration material), wherein the one or more calibration solutions has been stored at at least one unknown temperature after an initial time (the calibration solutions may not be stored as instructed, pg. 2-28, fifth paragraph, Additional checks during calibration; Examiner interprets this to mean that it is unknown what temperature the calibration solutions were stored at since they were not stored as instructed);
receiving concentrations at the initial time of Cr and/or Cm in the one or more calibration solutions (the precise start concentrations of creatine and creatinine are contained in the barcodes of the Calibration Solutions 1 and 2, pg. 2-25, first through third paragraphs, Calibration material);
receiving outputs of the measuring device at an end time (current signals from the Crea A electrode and the Crea B electrode of the two-electrode system, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, tenth and twelfth paragraphs, Sensitivity, pg. 2-27, fourth paragraph, Sensitivity).
Manual teaches calculating concentration of Cr and/or Crn in the one or more calibration solutions at the end time (calculating concentrations of creatine and creatinine in Calibration 
Modified Manual teaches wherein the two-temperature temperature model indicates an estimation of temperature of the one or more calibration solutions from the initial time to the end time, and wherein the two-temperature temperature model includes a variable parameter (Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the 
wherein the two-temperature temperature model is determined by at least calculating the variable parameter (Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, Zelin, para. [0081] & [0150]; rates of change of concentration over time at all temperatures can be predicted from the Arrhenius equation, Zelin, para. [0150]; the concentration readings of creatinine can be predicted at various storage temperatures over time, Zelin, para. [0151]; see modification supra),
wherein said calculating the variable parameter comprises solving an analytic expression comprising the rate equations for the equilibrium reaction of Cr and/or Crn, the two-temperature temperature model, and outputs of the measuring device (the velocity equation or its differentiated rate equation for the equilibrium reaction of creatine and creatinine, Cannan, pg. 926, first and second paragraphs, Diamond, pg. 8, first and second paragraphs, 2.0.0 Introduction and Objectives, pg. 12, first paragraph, 2.1.1 Edgar and Wakefield; Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, Zelin, para. [0081] & [0150]; current signals from the Crea A electrode and the Crea B electrode of the two-electrode system, Manual, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, tenth and twelfth paragraphs, Sensitivity, pg. 2-27, fourth paragraph, Sensitivity; see modifications supra);

recalibrating the sensitivity of one or more of said one or more sensors for subsequent determination of the concentration of Cr and/or Crn in a sample (the Crea A and Crea B electrodes are calibrated and their sensitivities are corrected, pg. 2 -26, first and sixth paragraphs, Sensitivity, pg. 2-27, first and eighth through last paragraphs, Sensitivity; the measured creatine and creatinine concentrations of a sample are corrected, pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction).
Regarding claim 2, Modified Manual teaches wherein one or more of said one or more sensors is a sensor for measuring creatine in the one or more calibration solutions (the Crea A and Crea B electrodes detect creatine in the Calibration Solution 2, pg. 2-24, third paragraph, Description, pg. 2-25, second paragraph, Calibration material).
Regarding claim 3, Modified Manual teaches wherein one or more of said one or more sensors is a sensor for measuring Crn in the one or more calibration solutions (the Crea B electrode detects creatinine in the Calibration Solution 1, pg. 2-24, third paragraph, Description, pg. 2-25, first paragraph, Calibration material).
Regarding claim 4, Modified Manual teaches wherein one of said one or more sensors is a sensor for measuring Cr and Crn in the one or more calibration solutions (the Crea B electrode 
Regarding claim 5, Modified Manual teaches wherein the measuring device is an amperometric measuring device (the two-electrode system has a voltage applied, and the current through the electrodes is measured by an ammeter, the current being proportional to the amount of creatinine and creatine, pg. 2-23, first paragraph, Introduction, pg. 2-23, last paragraph, Description, pg. 2-24, sixth paragraph, Description).
Regarding claim 7, Modified Manual teaches wherein the analytic expression is derived from an integration of the rate equations for the equilibrium reaction of Cr and Cm for the two-temperature temperature model (the velocity equation for the equilibrium reaction of creatine and creatinine which is an integration of the rate equation for the equilibrium reaction of creatine and creatinine, Cannan, equation (1), pg. 926, first paragraph, Diamond, pg. 12, Equations 2.1.1b-2.1.1d; Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, Zelin, para. [0081] & [0150]; see modification supra), wherein rate constants in the rate equations for the equilibrium reaction of Cr and Crn are derived from Arrhenius equations (the Arrhenius equation can be used to determine the velocity constants at any temperature, Edgar, pg. 2245, first paragraph, Discussion: The Temperature Coefficient; see modification supra).
Regarding claim 8, Modified Manual teaches wherein the two-temperature temperature model comprises an average temperature from the initial time to the end time, and the variable parameter is the average temperature (Fig. 30 shows an initial time to an end time and different temperatures within that time range, Zelin; Fig. 31 illustrates the data from Fig. 30 as an 
Regarding claim 9, Modified Manual teaches wherein the two-temperature temperature model comprises a temperature at the initial time and a different temperature at an intermediate time, and wherein the variable parameter is the intermediate time (Fig. 30 shows an initial time and an intermediate time and different temperatures within that time range, Zelin; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot with the inverse of the temperature on the x-axis and rates of change of concentration overtime on the y-axis, Zelin, para. [0150]; see modification supra; Examiner interprets the range of times to have an intermediate time, which can be considered the variable parameter).
Regarding claim 11, Modified Manual teaches determining concentrations of Cr and/or Crn in the sample based on the determined sensor sensitivities of the measuring device and the outputs of the measuring device (determining the concentration of creatine and creatinine in the sample based on the sensitivities and the current signals of the Crea A and Crea B electrodes of the two-electrode system, pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction).
Regarding claim 12, Modified Manual teaches wherein the end time is greater than 14 days after the initial time (Fig. 30 shows a time of up to 10 months, Zelin, see modification supra).
Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive.

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a two-temperature temperature model that depends on different initial and end temperatures) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, under broadest reasonable interpretation, Examiner interprets the claimed two-temperature temperature model to encompass a model of at least two temperatures at various times, like that of Fig. 30 of Zelin. Fig. 30 of Zelin teaches temperatures at initial and end times. The claims do not require the temperatures at the initial and end times to be different temperatures. Zelin teaches a two-temperature temperature model that indicates an estimation of temperature of the one or more calibration solutions from the initial time to the end time, includes a variable parameter, and is determined by at least calculating the variable parameter (Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, para. [0081] & [0150]; rates of change of concentration overtime at all temperatures can be predicted from the Arrhenius equation, para. [0150]; the concentration readings of creatinine can be predicted at various storage temperatures over time, para. [0151]). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the calculation of concentration of Manual to include In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zelin is analogous art because Zelin is in the same field of endeavor, which is calibration of a creatinine sensor. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the arguments presented on pages 10-11 of the amendment, Applicant argues that the cited references do not teach or suggest wherein the one or more calibration solutions has been stored at at least one unknown temperature after an initial time. Applicant asserts that it is not necessarily the case that solutions that were not stored as instructed were stored at at least one unknown temperature after an initial time. Applicant asserts that the instructions could provide for storing calibration solutions at a first temperature, but the user instead stored the calibration solutions at a different, but known, temperature, which would be storing not as instructed, and would not involve storage at at least one unknown temperature after an initial time. Applicant asserts that Manual plainly contemplates storing calibration solutions at known temperatures, and that the temperature can be inputted by the user, which necessarily implies that the user knows 
Examiner respectfully disagrees. Manual teaches that the ambient temperature can be specified by the user when the calibration solutions are installed and in use (pg. 2-26, fourth paragraph, Sensitivity), not when the calibration solutions are stored. The ambient temperature during installation and use may be a different temperature from which the calibration solutions were stored previously. Additionally, the user would not intentionally store the calibration solutions at a known temperature that would change the concentrations of the calibration solutions that are needed for their use. One of ordinary skill in the art would understand that if the calibration solutions were not stored as instructed, then it may have been unintentional and it would be unknown what temperature the calibration solutions were stored at.
In the arguments presented on pages 11-12 of the amendment, Applicant argues that none of the cited references teach or suggest an end time involved in a two-temperature temperature model that is greater than 14 days after the initial time. Applicant asserts that although Zelin’s Fig. 30 shows a time of up to 10 months, Zelin’s Fig. 30 does not disclose or relate to a two-temperature temperature model. Applicant asserts that Zelin’s disclose of a time up to 10 months in the context of a one-temperature temperature model is not a teaching or suggestion of a method comprising using a two-temperature temperature model wherein the end time is greater than 14 days after the initial time.
Examiner respectfully disagrees. Under broadest reasonable interpretation, Examiner interprets the claimed two-temperature temperature model to encompass a model of at least two temperatures at various times, like that of Fig. 30 of Zelin. Fig. 30 of Zelin teaches temperatures at initial and end times, wherein the end time is up to 10 months after the initial time.

Examiner respectfully disagrees. Under broadest reasonable interpretation, Examiner interprets the claimed two-temperature temperature model to encompass a model of at least two temperatures at various times, like that of Fig. 30 of Zelin. Fig. 30 of Zelin teaches temperatures at initial and end times, and concentrations of creatinine that were output from the creatinine sensors. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner relied on Cannon and Diamond for the rate equations as recited in the combination supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794